Citation Nr: 1607694	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  14-00 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right shoulder sprain (right shoulder disability).

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to service connection for a right knee condition, to include as secondary to service-connected mechanical chronic low back pain syndrome.

4.  Entitlement to service connection for a left knee condition, to include as secondary to service-connected mechanical chronic low back pain syndrome.

5.  Entitlement to service connection for human papillomavirus (HPV), claimed as genital warts.

6.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).
7.  Entitlement to a rating in excess of 20 percent for mechanical chronic low back pain syndrome.  

8.  Entitlement to an initial rating in excess of 10 percent for radiculopathy, right lower extremity.


REPRESENTATION

Veteran represented by:	Daniel Smith, Attorney


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to July 1993.  For his service the Veteran was awarded inter alia the Army Achievement Medal with 3 Oak Leaf Clusters.  

This case comes before the Board of Veterans' Appeals (the Board) from June 2011, May 2013, and September 2013 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The record reflects that after the final Supplemental Statement of the Case (SSOC) the Veteran and his representative submitted additional relevant evidence to the Board.  A subsequent SSOC is not necessary, as set forth in 38 U.S.C.A. § 7105 (e) (West 2014).

In light of the holding in Clemons v. Shinseki, the statements of the Veteran and his representative, as well as the medical evidence of record, , the Veteran's claim for service connection for PTSD has been recharacterized as noted above.  23 Vet. App. 1 (2009) (holding that when a Veteran makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

The issues of entitlement to increased ratings for mechanical chronic low back pain and radiculopathy of the right lower extremity, and claims for service connection for bilateral knee disabilities, a right shoulder sprain, and an acquired psychiatric disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The July 1994 rating decision that denied the Veteran's claim of entitlement to service connection for a right shoulder disability was not appealed nor was new and material evidence received during the appeal period.

2.  The evidence received since the July 1994 rating decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a right shoulder disability.

3.   The Veteran's HPV is etiologically related to an in-service event, injury or disease.


CONCLUSIONS OF LAW

1.  The July 1994 rating decision that denied the Veteran's claim of entitlement to service connection for a right shoulder disability is final.  38 U.S.C.A. § 7105 (c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1994).

2.  New and material evidence has been received; thus, the claim of entitlement to service connection for a right shoulder disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.   The criteria for service connection for HPV have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  As discussed in more detail below, sufficient evidence is of record to grant the application to reopen the Veteran's claim of entitlement to service connection for a right shoulder disability, as well as the Veteran's claim of entitlement to service connection for HPV.  Thus, any errors in complying with the notice or assistance requirements with respect to these matters are moot.

Petition to Reopen - Right Shoulder Disability

In a July 1994 rating decision, the AOJ denied the Veteran's claim of entitlement to service connection for a right shoulder sprain.  The claim was denied on the grounds that no chronic right shoulder condition was shown by the Veteran's service treatment records or post-service medical evidence.  The Veteran did not file a notice of disagreement (NOD) or submit new and material evidence within the appeal period.  He also did not assert that there was clear and unmistakable error.  Accordingly, the decision became final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1994).

Applicable law provides that a claim which is the subject of a prior final decision may be reopened upon presentation of new and material evidence.  See 38 C.F.R. § 3.156 (2015).

The Veteran filed a petition to reopen his right shoulder claim in January 2013.  A September 2013 rating decision granted the Veteran's petition to reopen but denied the claim on the merits, finding that the evidence did not show that the Veteran's right shoulder disability occurred in or was caused by active military service.  The Veteran appealed the decision.

The Board is required to address new and material claims in the first instance.  The Board has the jurisdiction to address a new and material issue and to reach the underlying de novo claims.  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.  Any decision that the AOJ may have made with regard to a new and material claim is irrelevant.  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (holding that the statutes make clear that the Board has jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).  Thus, the Board will proceed in the following decision to adjudicate the new and material issue in the first instance.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  Additionally, the United States Court of Appeals for the Federal Circuit has noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

At the time of the July 1994 denial, the evidence of record consisted of the claims file, the Veteran's service treatment records which noted treatment for a right shoulder injury, and an April 1994 VA examination report indicating the Veteran reported his shoulder was "ok" and showing no clinical findings of a right shoulder condition.  The claim was denied on the grounds that a chronic right shoulder condition was shown by the Veteran's service treatment records or post-service medical evidence.

Since the July 1994 denial, an April 1997 and August 2013 VA examination of the right shoulder was added to the record.  Additionally, private medical records from Dr. N. C. documenting right shoulder complaints were received, as well as several statements from the Veteran.
  
This evidence is new, as it was received by VA after the issuance of the July 1994 rating decision and could not have been considered by prior decision makers.  Moreover, it is material, as it addresses elements found lacking in the prior rating decision, specifically as to current diagnoses of the Veteran's claimed right shoulder disability and its relationship to his military service.  Moreover, the evidence could trigger the Secretary's duty to assist.  Shade, 24 Vet. App. at 118. 

As new and material evidence has been received, reopening of the previously denied claim of entitlement to service connection for a right shoulder disability is warranted.  38 U.S.C.A. §5108 (West 2014); 38 C.F.R. § 3.156 (2015).  

HPV Claim

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2015).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2015).

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

With respect to the first Hickson element, the December 2011 examination report from Dr. P. Y. and the March 2013 VA skin examination report show the Veteran has a diagnosis of HPV.  Thus, the first Hickson element is met.  

The second Hickson element is also met.  An October 1992 screening note of acute medical care shows the Veteran was treated for condyloma acuminata (genital warts), which he first noticed 3 months prior.  Condyloma acuminata is a type of papilloma usually found on the skin of the external genitals that is caused by the human papillomavirus (HPV).  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 402 (32d ed. 2012).

As to the final Hickson element, the December 2011 opinion of Dr. P. Y. relates the Veteran's current HPV to his in-service diagnosis and treatment.  Dr. P. Y. indicated that the Veteran was diagnosed with chlamydia while stationed at Fort Knox and subsequently developed genital warts; he further noted the Veteran was treated again for an exacerbation of the condition while stationed in Korea.  He concluded that the Veteran more likely than not contracted chlamydia by way of a mixed infection which included HPV, which had persisted to present.  Dr. P. Y. explained that although chlamydia can be cured, HPV can only be brought into remission with the likelihood of spontaneous exacerbation, which is forever present.  

As this opinion is supported by a rationale and is consistent with the medical evidence of record, the third Hickson element is met, and service connection for HPV is warranted.



ORDER

As new and material evidence has been received, reopening of the previously denied claim of entitlement to service connection for a right shoulder disability is warranted.

Entitlement to service connection for HPV is granted, subject to the laws and regulations controlling the award of monetary benefits.


REMAND

With respect to the Veteran's increased rating claims, there appear to be pertinent records that are outstanding.  Specifically, submissions received from the Veteran in February, March, and April 2012 indicate the Veteran received treatment from Dr. S. K., his chiropractor, and Dr. A. H.  Complete records of care from Drs. S. K. and A. H. are not associated with the claims file.  As these treatment records could include evidence that would support the Veteran's increased rating claims for his back disability and right lower extremity radiculopathy, an attempt must be made to obtain them.  38 C.F.R. § 3.159 (2015).

As to the back claim, the Board notes the Veteran was last afforded a VA examination in January 2011.  At that time, range of motion findings showed the Veteran had flexion to 50 degrees and extension to 20 degrees.  A December 2011 private medical record from Dr. P. Y. indicated the Veteran had "true lumbar flexion (hips immobile)" of 15 degrees active motion and less than 20 degrees passive, and "true extension" of 0 degrees.  Although Dr. P. Y. did not indicate whether range of motion testing was performed with the use of a goniometer, the findings suggest the Veteran's back disability worsened since January 2011.  As such, the Board concludes that the Veteran should be afforded a contemporaneous VA examination to determine the current nature and severity of his service-connected back disability.  The Board further observes that the Veteran has not asserted that his radiculopathy has worsened in severity.  However, since radiculopathy is a neurological symptom of the Veteran's low back disability, he should be afforded a new examination with respect to the radiculopathy as well to ensure the most accurate evaluation of that disability.

Turning to the claim for an acquired psychiatric disorder, the Veteran asserts that he is entitled to service connection for major depressive disorder.  In support he cites the December 2011 medical opinion of Dr. W. A., which noted that the Veteran had diagnoses of anxiety disorder not otherwise specified (NOS) and depressive disorder NOS.  She noted that the Veteran had a history of sexual abuse that occurred during kindergarten, and that he met partial criteria for PTSD prior to his entry into military service.  See W. A. Psychological Evaluation, pg. 2.  Dr. W. A. reported that the Veteran described symptoms found in individuals suffering from PTSD at a subclinical level, "secondary to both childhood events," and to events during military service.  She concluded that the Veteran's symptoms of anxiety were as likely as not exacerbated by military service.  Id. at pg. 8.  

Dr. W. A.'s medical findings raise the question of whether any of the Veteran's psychological disorders existed prior to service, and thus further inquiry is required on this matter.  Although the Veteran also submitted a positive opinion from Dr. P. Y., dated in December 2011, the opinion is of limited probative value as it was not supported by any rationale and Dr. P. Y. indicated his expertise was limited to identifying symptoms and referring a patient to an appropriate clinician.

The March 2013 VA psychiatric examination is also inadequate.  While the VA examiner noted the Veteran did not have a diagnosis of PTSD, she only provided an etiological opinion for the Veteran's diagnosed depressive disorder and failed to address the Veteran's diagnosis of anxiety disorder.  Moreover, the examiner relied on an inaccurate factual premise in reaching her conclusion, failing to explain the significance of the Veteran's February 1993 separation report of medical history on which he endorsed depression.  See also February 2016 statement from the Veteran, pg. 4.  Thus, an addendum opinion is required.

As to the Veteran's claim for a right shoulder disability, he was afforded a VA contract examination in August 2013.  The examiner noted a diagnosis of right shoulder sprain, and opined that the Veteran's condition was less likely than not related to service.  The examiner reasoned that, except for the shoulder strain the Veteran incurred as a result of an in-service motor vehicle accident, "there were no other records indicating service related shoulder problems."  The examiner added that the Veteran's complaints of severe pain and limited range of motion were not a problem until January 2013, which was well after military service concluded.  However, as noted by the Veteran's representative in a February 2016 statement, there are at least two instances between the Veteran's separation from service and January 2013 in which shoulder complaints were reported.  See April 1997 VA examination report indicating the Veteran complained of occasional right shoulder pain and June 2008 record from Dr. N. C., noting the Veteran resisted range of motion of the right shoulder due to pain.  As the August 2013 opinion is based on a factually inaccurate premise, it is inadequate.

Finally, the Veteran has requested a VA examination for his claimed right and left knee disabilities.  Under 38 U.S.C.A. § 5103A(d)(2) (West 2014), VA must provide a medical examination and, or, obtain a medical opinion, when there is: (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing circumstances under which a VA examination is required).  The third element, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  Id. at 83.  

Service connection may be granted on a direct basis or as a disability secondary to an already service-connected disability.  On a secondary basis, service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015); Allen v. Brown, 7 Vet. App. 439 (1995) (holding that service connection on a secondary basis requires evidence sufficient to show that the current disability was caused or aggravated by a service-connected disability).  To establish secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between a service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509 (1998).

Records from Dr. N. C. indicate the Veteran complained of and was treated for bilateral knee pain, which is suggestive of some underlying disability.  See, e.g., May 2013 record.  Moreover, Dr. N. C. indicated the knee pain was secondary to the Veteran's service-connected low back disability.  Id.  As there is evidence suggesting a relationship between the Veteran's service-connected low back disability and his claimed right and left knee conditions, a medical opinion would be helpful in deciding the secondary service connection theory of entitlement; therefore, pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record.  38 C.F.R. § 3.159(c)(4)(i) (2015); McLendon, 20 Vet. App. at 83.  Accordingly, a remand for a VA examination and medical nexus opinion regarding secondary service connection is required.  

The Board further finds the Veteran should be provided notice of how to substantiate a claim for service connection on a secondary basis.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with notice as to how to substantiate a claim for secondary service connection.

2.  Request that the Veteran provide or identify any pertinent evidence not already of record.  After obtaining any necessary contact information and authorization from the Veteran, obtain copies of any outstanding treatment records from any provider identified by the Veteran, including Drs. S. K. and A. H., as well as outstanding VA treatment and evaluation records relating to the Veteran's low back disability, right lower extremity radiculopathy, right shoulder, bilateral knees, and psychiatric disorder.  All records secured should be associated with the claims file.

3.  When the above actions have been accomplished, to the extent possible, afford the Veteran an examination by an appropriate examiner, to determine the current nature and severity of his low back and radiculopathy disabilities.  The examiner should review the Veteran's claims file in conjunction with the examination.  Any indicated studies or diagnostic tests should be performed.

With respect to the spine examination, the examiner should report the range of motion in degrees and comment on the presence and extent of any painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  The examiner should report if there is evidence of ankylosis. 

The examiner should indicate whether the Veteran has a diagnosis of Intervertebral Disc Syndrome (IVDS) and if so, whether his IVDS results in incapacitating episodes (i.e., episodes in which his adverse symptomatology required bed rest ordered by a physician).  If so, the examiner should comment on the duration and frequency of such incapacitating episodes. 

With respect to the Veteran's right lower extremity radiculopathy, the examiner should identify the specific nerve(s) involved, to include whether there is incomplete or complete paralysis, and offer an opinion as to the degree of impairment of the nerve (that is, whether it is mild, moderate, moderately severe, or severe in nature).  The examiner should also identify any muscular atrophy or loss of strength.

The examiner should note any other neurologic abnormalities and diagnoses and indicate whether any diagnosed neurologic condition or conditions are related to the Veteran's service-connected low back disability.  The examiner should describe the level of severity of any identified neurological symptoms and describe any limitation caused by them.

Lastly, the examiner should provide an opinion regarding the functional limitations of the Veteran's service-connected low back disability on his ability to perform tasks, including sedentary and physical tasks.

4.  Thereafter, obtain an addendum opinion from the March 2013 VA examiner.  If that examiner is not available, the opinion should be obtained from another VA medical examiner with psychiatric expertise.  In either case, if it is determined that another examination would be helpful, the Veteran should be scheduled for a new examination.  Based on the review of the Veteran's claims file, the examiner is asked to provide an opinion on the following:

a)  Identify any current acquired psychiatric disorder.

b)  Whether there is clear and unmistakable evidence that any current acquired psychiatric disorder preexisted military service.

c)  If so, whether there is clear and unmistakable evidence that any preexisting acquired psychiatric disorder was not aggravated (i.e., permanently worsened beyond the natural progress of the disease) by military service.

d)  If there is not clear and unmistakable evidence that any acquired psychiatric disorder preexisted service or was not aggravated by service, whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed acquired psychiatric disorder began in or is related to active military service.

e)  For PTSD, if diagnosed, state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's PTSD was causally related to any corroborated stressor during his military service.

In rendering an opinion, the examiner should comment on the Veteran's February 1993 separation report of medical history, the December 2011 report of Dr. P. Y., and the December 2011 report of Dr. W. A.

Note that "clear and unmistakable evidence" means that which cannot be misunderstood or misinterpreted; it is that which is undebatable. 

The term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Any opinions rendered must be accompanied by supporting rationale.  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

5.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his claimed right shoulder disability.  Any indicated studies should be performed and all pertinent pathology found on examination should be noted on the evaluation report.  

Based on examination of the Veteran and review of his claims file, including this remand, the examiner is asked to provide an opinion on whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed right shoulder disability is related to active service, to include the Veteran's February 1993 motor vehicle accident.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

Any opinion offered should be accompanied by the underlying reasons for the conclusion.  If the examiner is unable to offer the requested opinion, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

6.  When the above actions have been accomplished, to the extent possible, afford the Veteran an examination by an appropriate examiner to determine the existence and etiology of his claimed right and left knee disabilities.  The examiner should review the Veteran's claims file, including a copy of this remand, in conjunction with the examination.  Any indicated studies or diagnostic tests should be performed.

Based on the examination results and a review of the record, the examiner should provide an opinion as to the following:

a)  Identify any diagnosable right or left knee disability present since May 2013.

b)  Whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed knee disability is related to active service.

c)  Whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed knee disability is caused by his service-connected mechanical chronic low back pain syndrome. 

d)  Whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed knee disability is aggravated by his service-connected mechanical chronic low back pain syndrome.  Note that aggravation means that the non-service-connected disability underwent a permanent worsening beyond its natural progression due to the service-connected disability.

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

The examiner's attention is directed to the Veteran's treatment records from Dr. N. C. which suggested a relationship between the Veteran's reported knee pain and his service-connected back disability.

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

7.  Thereafter, readjudicate the issues on appeal.  If any determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


